Citation Nr: 0534384	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation as the 
surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her sister, and a friend



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from December 1963 to July 
1969.  He died in April 2001 of service-connected causes; the 
appellant is his surviving spouse.  At the time of his death, 
the veteran was assigned a 100 percent combined rating for 
service-connected disabilities. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The appellant presented testimony at a Travel Board hearing, 
chaired by the undersigned Veterans Law Judge, in August 
2005.  A transcript of the hearing is associated with the 
claims folder.

The Board notes that the appellant submitted evidence at her 
hearing, which was not first considered by the RO.  However, 
she included a waiver of initial RO consideration with that 
evidence.  Accordingly, a remand is not required.


FINDINGS OF FACT

1.  The appellant divorced "J.M." in September 2000 in New 
York.

2.  The appellant and the veteran were married in February 
2001 in New York.

3.  The veteran died in April 2001.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
Compensation are not met.  38 U.S.C.A. §§ 101(3), 103, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) benefits as the surviving spouse of the 
veteran.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's claim is not subject to the provisions 
of the VCAA.  

Legal Criteria

Dependency and indemnity compensation payable under 38 
U.S.C.A. § 1310(a) may only be paid to a surviving spouse of 
a veteran who died on or after January 1, 1957, who was 
married to the veteran before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated; for one year or more; or for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304 (West 
2002); 38 C.F.R. § 3.54(c) (2005).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2005).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death; and, who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and, except as provided in § 3.55, 
has not remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person.  See 38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2005).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of legal impediment, the marriage will 
nevertheless be "deemed valid" if the marriage occurred one 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and the claimant 
entered into the marriage without knowledge of the 
impediment, and the claimant cohabited with the veteran 
continuously from the date of the marriage to the date of his 
or her death, and no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 U.S.C.A. § 
103(a) (West 2002); 38 C.F.R. § 3.52 (2005).

Analysis

In the present case, it is not disputed that the appellant 
married the veteran in February 2001, less than one year 
before the veteran's death in April 2001, and more than 15 
years after service.  No evidence has been presented to show, 
nor has it ever been contended, that the appellant and the 
veteran ever had a child together.  Hence, this case turns on 
the question of whether, given the appellant and veteran's 
relationship prior to February 2001, VA should, nonetheless, 
recognize that a "deemed valid" marriage existed one year 
prior to the veteran's death.

Under 38 C.F.R. § 3.52, where an attempted marriage of a 
claimant to the veteran was invalid by reason of legal 
impediment, the marriage will nevertheless be "deemed valid" 
if the marriage occurred one year or more before the veteran 
died, and the claimant entered into the marriage without 
knowledge of the impediment.  See 38 U.S.C.A. § 103(a) (West 
2002); 38 C.F.R. § 3.52 (2005).  Further, where a surviving 
spouse has submitted proof of marriage and also meets the 
requirements of § 3.52, the claimant's signed statement that 
he or she had no knowledge of an impediment to the marriage 
to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.

The appellant does not contend that she and the veteran 
attempted to formally marry prior to February 2001.  However, 
she does contend that she and the veteran lived together and 
presented themselves as married for more than 10 years prior 
to the veteran's death.  She has also submitted letters from 
friends and family members, which attest to the fact that the 
appellant and the veteran lived together for more than 10 
years prior to the veteran's death.  In essence, the 
appellant contends that a common law marriage was attempted 
and should be deemed valid.  

There are two legal impediments to a valid common law 
marriage during the period under consideration.  First, the 
appellant was legally married to another man until September 
2000.  Second, the State of New York, where the veteran and 
the appellant resided during that period, does not recognize 
common law marriage.  The appellant contends that she was 
unaware that she was still married to her former husband, at 
least for a portion of the time that she held herself out as 
being married to the veteran.  She stated at her hearing that 
she was under the impression that they were divorced, but she 
was unable to obtain the papers from her former husband.  
However, she also stated that she began a legal search in 
1997 because she became worried that divorce papers had not 
been filed.  Thus by the appellant's own statements, from 
1997 until September 2000, she had reason to be aware of the 
legal impediment of a prior marriage.

Moreover, the appellant does not contend that she was ever 
unaware of the fact that New York does not recognize common 
law marriage.  Indeed, she stated in a June 2001 VA Form 21-
4138, "I UNDERSTAND THAT COMMON LAW MARRIAGES IN NEW YORK 
[ARE] NOT RECOGNIZED."  Therefore, even conceding the 
appellant's contentions as true, she was clearly aware of a 
legal impediment to her attempted common law marriage, and 
thus she does not meet the stated requirements for a "deemed 
valid" marriage.  

The Board notes that the appellant attested at the August 
2005 hearing as to time she spent with her husband in 
Virginia, that the veteran owned property in Virginia, and 
that they intended to change their residence to Virginia.  
She also stated that they considered moving to South Carolina 
because the veteran had family there, and that they visited 
Pennsylvania, New Jersey and Oklahoma.  However, there is no 
contention on the part of the appellant, and no evidence to 
suggest that she and the veteran actually became legal 
residents of any state other than New York during the period 
of cohabitation.  In fact, she stated in a June 2001 VA Form 
21-4138 that she and the veteran lived together at their 
present address for thirteen years.  The letters submitted by 
the appellant from friends and family members also attest to 
the fact that they lived together at the same address in Far 
Rockaway, New York, for over 10 years.  Moreover, at her 
hearing, the appellant submitted copies of her lease renewals 
for the property in Far Rockaway, New York, showing that they 
maintained a lease on that property dating back at least to 
1996.

While the veteran apparently owned property in Virginia, even 
if conceded that the appellant and the veteran became 
residents of Virginia for some period of time, it is well 
established that Virginia does not recognize common law 
marriages that are formed there.  See Reynolds v. Reynolds, 
62 Va. Cir. 114 (Va. Cir. Ct. 2003), citing Offield v. Davis, 
100 Va. 250 (1902).  Accordingly, there is no basis for the 
Board to apply any law other than that of New York; and, even 
if the laws of Virginia were applied, the result would be the 
same.  

For all the foregoing reasons, the Board concludes that the 
criteria for recognition of a "deemed valid" marriage have 
not been met.  Moreover, as the appellant's contentions, even 
if accepted as true, would not satisfy those requirements, 
the Board finds that this is a case where the law and not the 
evidence is dispositive.  Therefore, the claim must be and is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to Dependency and Indemnity Compensation is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


